Case 1:20-cv-01671-SES Document16 Filed 04/21/21 Page 1of1

     
  

 

&
“ARE By
UNITED STATES DISTRICT COURT Pe APp ORE
MIDDLE DISTRICT OF PENNSYLVANIA ~“* ey Ay 4
5 ;
AARON EMORY POLLOCK, : S80 \ A
Plaintiff, : NO. 1:20-CV-01671
“V5-
(SCHWAB, M.J.)
ANDREW SAUL,
Commissioner of Social Security,
Defendant.
JUDGMENT ORDER
be y } ) -
AND NOW, this Al day of i UA) , 2021, the Court

  
 

having separately ordered the remand of this action for further
administrative proceedings pursuant to the fourth sentence of 42 U.S.C,
§ 405(g),
IT IS FURTHER ORDERED that final judgment of this Court is
entered pursuant to Rule 58 of the Federal Rules of Civil Procedure.
BY THE COURT:

Me

SUSAN E. SCHWAB
U.S. MAGISTRATE JUDGE

 
  
